Citation Nr: 9910062	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a mental disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for psychosis for the 
purpose of establishing eligibility for treatment under the 
provisions of 38 U.S.C.A. § 1702 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that the veteran had 
active duty from April 1975 to December 1981, with 13 years 4 
months and 15 days of previous active duty.  

The issue of entitlement to service connection a mental 
disorder was previously denied by a Department of Veterans 
Affairs (VA) regional office rating decision of April 1982.  
The veteran did not appeal that determination within one year 
of the notification thereof.  Therefore, that decision became 
final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of December 1996, by the VA Columbia, South Carolina Regional 
Office (RO), which denied the veteran's request to reopen his 
claim of entitlement to service connection for a mental 
disorder; this rating decision also denied the veteran's 
claims for service connection for a heart disorder on a 
direct basis as well as service connection for psychosis for 
the purpose of establishing eligibility for treatment under 
the provisions of 38 U.S.C.A. § 1702.  The notice of 
disagreement with this determination was received in January 
1997.  The statement of the case was issued in January 1997.  
The substantive appeal was received in February 1997.  
Following the receipt of additional medical records, a 
supplemental statement of the case was issued in May 1997.  
Subsequent rating actions in July and September 1997 and 
April 1998 confirmed the previous denial of the veteran's 
claims.  Supplemental statements of the case were issued in 
July 1997, September 1997 and April 1998, respectively.  The 
appeal was received at the Board in July 1998.  




FINDINGS OF FACT

1.  The RO, by a rating decision in April 1982, denied the 
veteran's claim of entitlement to service connection for a 
mental disorder.  The veteran did not appeal that 
determination within one year of notification thereof.  

2.  Evidence submitted since the April 1982 RO decision 
includes evidence which has not previously been considered, 
and, which when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.  


CONCLUSION OF LAW

Evidence received subsequent to the unappealed rating 
decision of April 1982, which denied service connection for a 
mental disorder, is new and material; therefore, the claim 
for service connection is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The evidence considered by the RO at the time of the final 
rating decision in April 1982 included service medical 
records beginning in May 1971 until discharge in December 
1981.  They disclosed that the veteran was seen in May 1973 
with complaints of weight loss, fatigue, anorexia, night 
sweats, and dizzy spells with passing out.  The veteran also 
reported frequent problems with "nerves," but stated that 
he was never hospitalized for nerves.  On examination, the 
veteran was described as very anxious with somatic 
preoccupations; it was also noted that he was hallucinating 
while being examined.  The impression was questionable 
psychosis.  On the occasion of his retirement examination in 
October 1981, the veteran reported a history of nervous 
trouble and difficulty sleeping; he also reported being 
treated for a mental condition.  Psychiatric evaluation was 
reported to be normal.  

Also considered in the April 1982 rating decision was a  VA 
examination in March 1982, at which time he indicated that 
the problem with nerves began in Germany in 1973; he stated 
that the whole battalion was on drugs and tried to kill him.  
The veteran related that he used to have bad dreams about 
Vietnam, but not now.  He stated that he also had problems 
being around a lot of people now.  The veteran reported an 
incident in Germany in which he was hospitalized and was 
given medication with precipitated visual hallucinations, 
which continued for the entire month he was there.  The 
examiner stated that he found no evidence of psychiatric 
disorder in this veteran.  

Received in October 1996 were treatment records dated from 
November 1983 to September 1996, which show that the veteran 
received clinical attention and treatment for several 
disabilities including depression.  During a clinical visit 
in May 1986, the veteran reported decreased appetite, sleep 
and overall enjoyment of life; he denied any suicidal 
thoughts.  The pertinent diagnosis was depression-
situational.  A treatment note dated in November 1987 
reported a diagnosis of mild chronic depression.  A treatment 
note dated in September 1988 reported a history of recurrent 
depression; the pertinent diagnosis was adjustment disorder 
with depressed mood.  Received in December 1996 was a 
hospital report dated in October 1996, which reflects 
hospitalization and treatment for a heart disorder.  

Received in March 1997 were treatment reports dated from 
August 1991 to February 1997, which show that the veteran 
continued to receive clinical attention for depression.  A 
hospital report, dated in May 1993, indicate that the veteran 
presented to the hospital with a three-day history of 
suicidal ideations; he also reported depression, feeling 
overwhelmed, frustrated and tearfulness.  The veteran also 
reported hearing voices earlier, but denied auditory 
hallucinations on admission; he also reported flashbacks and 
problems with insomnia.  Following a mental status 
evaluation, the pertinent diagnosis was major affective 
disorder, recurrent, severe, with questionable psychosis.  

B.  Legal analysis.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has stated that "new" evidence means more than 
evidence which was not previously physically of record.  To 
be "new," additional evidence must be more that merely 
cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Recently, the U.S. Court of Appeals for the Federal Circuit, 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), stated that 
the test created by the Court in Colvin which required that 
in order to reopen a claim there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome, was more restrictive than required by 38 C.F.R. 
§ 3.156(a) which requires that, to reopen a claim, evidence 
submitted must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  In 
Colvin, the U.S. Court of Appeals for the Federal Circuit 
stated that the Court "impermissibly replaced the agency's 
judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits." 

The U.S. Court of Appeals for the Federal Circuit in Hodge 
pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The U.S. Court of Appeals for the 
Federal Circuit in Hodge agreed with the Court that not every 
piece of new evidence is "material," but expressed concern 
that some new evidence might well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability even where it will not 
eventually convince the Board to alter the prior final rating 
decision.  U.S. Court of Appeals for the Federal Circuit in 
Hodge further emphasized the need for a complete and accurate 
record.  

Thus, the Board observes that the U.S. Court of Appeals for 
the Federal Circuit in Hodge directs that the parameters of 
the definition of "new and material" evidence as written in 
38 C.F.R. § 3.156(a) (1998) be followed as opposed to the 
Court's interpretation in Colvin.    

Turning to whether new and material evidence has been 
submitted to reopen the current claim, the Board initially 
notes that the evidence on file at the time of the prior 
final RO decision consisted of service records and VA 
compensation examination which found no evidence of a 
psychiatric disorder.  The new evidence dated after April 
1982 include treatment reports beginning in November 1983 
which indicate that the veteran suffers from chronic 
depression and major affective disorder and questionable 
psychosis.  The Board finds that this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  Thus, 
the claim is reopened.  


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for a mental disorder has 
been submitted; the claim is reopened.  The appeal is granted 
to this extent.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet .App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

The Board notes that all of the veteran's period of active 
duty has not been verified nor have all of his service 
medical records been obtained.  The veteran's DD Form 214 
indicates that the veteran had active duty from April 1975 to 
December 1981, with 13 years 4 months and 15 days of previous 
active duty; however, the record reflects that the RO only 
considered service medical records for the period o May 1971  
through 1981.  Therefore, the RO should verify the veteran's 
service and obtain all service personnel and medical records, 
which are not already of record, from the veteran's entire 
period of military service and associate them with the 
veteran's claims file.  

In a rating action of December 1996 service connection was 
established for prostate cancer.  In January 1997 the veteran 
raised the issue of secondary service connection for heart 
disease and mental disorder.  The veteran indicated that 
physicians have related his heart condition and nervous 
disorder to his prostate cancer or the medication therefore 
or that the prostate cancer aggravates these disorders.  The 
Board believes that the RO should consider secondary service 
connection for heart disease and mental disorder.  The RO 
should also inform the veteran that he should obtain 
statements from the physician(s) that indicate his heart 
disease and mental illness are due to his prostate cancer.  
The RO should also inform the veteran that he should submit 
any statement from a medical person or any medical evidence 
which relates his mental illness or his heart disease to 
service.

Moreover, because the Board has determined that evidence is 
"new and material", the RO must determine whether the claim 
for service connection for mental illness on a direct basis 
is well grounded and, if so, the RO should consider the claim 
on the merits.  Elkins v. West No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999).  

The Board is remanding of the case to the RO for further 
development as follows:

1.  The RO should verify the veteran's 
entire period of service, obtain his 
service personnel records and request any 
additional service medical records 
including those before May 1971.  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his mental and heart 
disorders since service.  The RO should 
then request the veteran's records from 
the named source(s).  Whether or not the 
veteran responds the RO should obtain all 
the veteran's VA treatment records, which 
are not currently in the claims folder, 
and associate them with the claims 
folder.

3.  The RO should inform the veteran that 
he should obtain statements from the 
physician(s) that indicate his heart 
disease and mental illness are 
proximately due to or aggravated by his 
prostate cancer or medication therefor, 
and that he should submit any statement 
from a medical person or any medical 
evidence which relates his mental illness 
or his heart disease to service. 

4.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection for mental disorder.  
In so doing, the RO should consider 
whether the claim, as reopened, is well-
grounded.  Elkins, supra.  If it is, then 
the claim should be done on the merits.  
If the determination remains adverse to 
the veteran in any regard, both he and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

5.  The RO should consider the claim for 
service connection for a heart disorder 
on a direct basis and if, denied a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, including all appropriate 
law and regulations not previously 
furnished, and they should be provided an 
opportunity to respond.  

6.  The RO should adjudicate the claims 
for entitlement to service connection for 
a mental disorder and heart disorder as 
secondary to prostate cancer.  If the 
benefits sought are not granted, the 
veteran should be furnished his appellate 
rights.

The Board is deferring consideration of the issue of 
entitlement to treatment under 38 U.S.C.A. § 1702 (West 
1991).  After the above actions have been accomplished, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to develop the 
record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

